Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/19/2022 has been entered.

Response to Amendment
The amendment filed on 9/19/2022 has been entered and made of record. Claims 1, 11 and 19 are amended. Claim 4 is cancelled. Claims 1-3 and 5-21 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 19 have fully considered but they are moot because the arguments do not apply to the references being used in the current rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Othman et al. (US 2018/0165508) in view of Cheng et al. (US 2020/0327308) and Dai (CN 107305636A).
As to Claim 1, Othman teaches a non-transitory computer-readable medium comprising instructions that are executable by one or more processors to cause a computing device to: 
obtain a verification image (Othman discloses capturing images depicting a plurality of fingers of a subject in [0015]; “the user's four fingers could be captured using a smartphones rear facing camera simultaneously or sequentially as face and/or iris capture is made using the front facing camera” in [0154], see also [0088]);
extract a set of verification image features from the verification image (Othman discloses “Features from this biometric are extracted just like in the enrollment phase to obtain a current biometric identifier” in [0052]);
process the set of verification image features and the set of enrollment image features using a convolutional neural network to determine a metric; and determine whether the verification image matches the enrollment image based on the metric (Othman discloses “By comparing the two fingerprints we can perform verification where the more similar they are, the more likely they are a correct match” in [0237]; “two images of the user's finger(s) can be taken from different angles, the shape of the fingers are deduced and a metric made relating to the closeness of fit to a real finger” in [0209]. Here, a metric can be computed to determine whether two images are closely matching. These two images can be one of verification image, the other can be enrollment image.)
Othman doesn’t explicitly disclose a convolution layer. The combination of Cheng further teaches following limitations:
extract a set of verification image features from the verification image using a set of verification complex-response layers, wherein each verification complex-response layer extracts the set of verification image features from a normalized verification image; extract a set of enrollment image features from an enrollment image using a set of enrollment complex-response layers, wherein each enrollment complex-response layer extracts the set of enrollment image features from a normalized enrollment image (Othman discloses “Features from this biometric are extracted just like in the enrollment phase to obtain a current biometric identifier” in [0052]. Cheng further discloses “Some CNN processing methods may take sub-images representing different parts of greyscale images or RGB images as inputs, use a plurality of CNNs to process these inputs, and fuse feature vectors at the feature layers” in [0003]; “The feature extraction part may extract deep features based on one or more preliminary feature vectors” in [0114]; “The preliminary feature vectors may include color-based feature vectors… texture-based feature vectors… normalization-based feature vectors… gradient-based feature vectors, or the like” in [0128]; “The preprocessing procedure may include cropping, snapshotting, scaling, denoising, rotating, recoloring, subsampling, background elimination, normalization, or the like, or any combination thereof” in [0126]. Here, both verification image data and enrollment image can be preprocessed (i.e. normalization) to generate normalized verification image and normalized enrollment image before feature extraction, and the layers with the extracted feature vectors refer to complex-response layers, see also Fig 14 below:

    PNG
    media_image1.png
    511
    458
    media_image1.png
    Greyscale
)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Othman with the teaching of Cheng so that sub-neural networks with convolutional network architecture may include a feature layer configured to generate the deep feature vector (Cheng, [0007]), and the input images for convolutional neural network may be preprocessed by normalization process to generate normalized input image (Cheng, [0083]).
Othman and Cheng don’t directly teach filter bank. The combination of Dai further teaches following limitation:
wherein the convolutional neural network includes a plurality of filter banks arranged to output the metric (Othman teaches a similarity of the match in [0125]. Dai further discloses “each layer of a convolutional neural network model constructed offline deep learning unit 132 comprising an input layer, an output layer, and multiple strata between the input layer and the output layer. layers of strata comprises filter group, the correction layers, local contrast normalization layer, average pooling and sub-sampling layer, and maximum pool and sub-sampling layer. filter bank layer comprises a deconvolution filter, activation function, and can gain training” at p. 12.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Othman and Cheng with the teaching of Dai so as to apply filter at each convolutional layer to generate new image used to train the convolutional neural network to improve the accuracy of the identification model.

As to Claim 2, Othman in view of Cheng and Dai teaches the computer-readable medium 1, wherein the enrollment image and the verification image both comprise a human iris (Othman discloses “the user's four fingers could be captured using a smartphones rear facing camera simultaneously or sequentially as face and/or iris capture is made using the front facing camera” in [0154]).

As to Claim 3, Othman in view of Cheng and Dai teaches the computer-readable medium 1, wherein the enrollment image and the verification image both comprise a human face  (Othman discloses “the user's four fingers could be captured using a smartphones rear facing camera simultaneously or sequentially as face and/or iris capture is made using the front facing camera” in [0154]).

As to Claim 5, Othman in view of Cheng and Dai teaches the computer-readable medium 1, further comprising additional instructions that are executable by the one or more processors to process a plurality of sets of enrollment image features corresponding to a plurality of enrollment images with the set of verification image features using the convolutional neural network to determine the metric (Othman discloses “by applying the CNN with the trained similarity learning model, a feature vector for both a previously unseen verification fingerprint and an enrolled fingerprint can be obtained” in [0237]; “two images of the user's finger( s) can be taken from different angles, the shape of the fingers are deduced and a metric made relating to the closeness of fit to a real finger” in [0209]). See also Claim 1.)

As to Claim 6, Othman in view of Cheng and Dai teaches the computer-readable medium 1, wherein the convolutional neural network is included in a recurrent neural network (Lee discloses a RNN in [0060]), and further comprising additional instructions that are executable by the one or more processors to:
obtain a plurality of verification images; extract a plurality of sets of verification image features from the plurality of verification images (Othman, [0015, 0052, 0154]); and
process each set of verification image features with the set of enrollment image features to determine a plurality of metrics, wherein the metric that is determined in connection with processing a particular set of verification image features depends on information obtained in connection with processing one or more previous sets of verification image features  (Othman discloses “By comparing the two fingerprints we can perform verification where the more similar they are, the more likely they are a correct match” in [0237]; “the processor can be configured to calculate a metric for detection quality, and based on the metric, apply a series of detection methods until a result of high enough quality is achieved” in [0095]; “two images of the user's finger( s) can be taken from different angles, the shape of the fingers are deduced and a metric made relating to the closeness of fit to a real finger” in [0209]. Cheng discloses “In some embodiments, the method may further comprise training the neural network by performing a backpropagation operation” in [0013]; “The structure of the CNN may be similar as the one shown in FIG. 14-a. The kernels of each layer may extend through the full depth of the previous layer” in [0298].)

As to Claim 7, Othman in view of Cheng and Dai teaches the computer-readable medium 6, further comprising additional instructions that are executable by the one or more processors to determine an additional metric that indicates a likelihood that the plurality of verification images correspond to a live human being (Othman discloses determining a matching score to define a likelihood that the pair of finger images belong to the same finger in [0129, 0259]; a liveness detection method in [0136].)

As to Claim 8, Othman in view of Cheng and Dai teaches the computer-readable medium 1, wherein the convolutional neural network is included in a recurrent neural network (Lee discloses a RNN in [0060]), and further comprising additional instructions that are executable by the one or more processors to:
obtain a plurality of enrollment image features corresponding to a plurality of enrollment images (Othman, [0052, 0078]); 
extract a plurality of sets of verification image features from the plurality of verification images (Othman, [0015, 0052, 0154]); and
process each set of verification image features with the plurality of sets of enrollment image features to determine a plurality of metrics, wherein the metric that is determined in connection with processing a particular set of verification image features depends on information obtained in connection with processing one or more previous sets of verification image features (Othman discloses “By comparing the two fingerprints we can perform verification where the more similar they are, the more likely they are a correct match” in [0237]; “the processor can be configured to calculate a metric for detection quality, and based on the metric, apply a series of detection methods until a result of high enough quality is achieved” in [0095]; “two images of the user's finger( s) can be taken from different angles, the shape of the fingers are deduced and a metric made relating to the closeness of fit to a real finger” in [0209]. Cheng discloses “In some embodiments, the method may further comprise training the neural network by performing a backpropagation operation” in [0013]; “The structure of the CNN may be similar as the one shown in FIG. 14-a. The kernels of each layer may extend through the full depth of the previous layer” in [0298].)

Claim 9 is rejected based upon similar rationale as Claim 7.

Claim 11 recites similar limitations as claim 1 but in a device form. Therefore, the same rationale used for claim 1 is applied.

As to Claim 12, Othman in view of Cheng and Dai teaches the computing device of claim 11, further comprising additional instructions that are executable by the one or more processors to:
receive a user request to perform an action; and perform the action in response to determining that the metric exceeds a predefined threshold value (Othman discloses “while traditionally CNNs are trained on full face images, the system can also train individual CNNs on particular regions of the face, and then combine all scores from each model” in [0259]; “two images of the user's finger( s) can be taken from different angles, the shape of the fingers are deduced and a metric made relating to the closeness of fit to a real finger” in [0209]; “by the processor during the matching and scoring process, a minimum number of the probe fingers to individually produce matching scores that cross a secondary threshold, as well as requiring that the combination of matching scores passes the primary matching threshold in order to determine a positive match” in [0132]; “Biometrics can be used for identification and/or authentication (also referred to as identity assertion and/or verification)” in [0003].)

As to Claim 14, Othman in view of Cheng and Dai teaches the computing device of claim 11, further comprising:
a plurality of sets of enrollment image features stored in the memory; and
additional instructions that are executable by the one or more processors to process the plurality of sets of enrollment image features with the set of verification image features using the convolutional neural network to determine the metric (Othman discloses “During enrollment, at step 325, such feature vectors
are stored in memory as a biometric identifier (e.g., template) for use in ensuring user verification steps” in [0124]. Lee further discloses processing the test feature vector and the enrolled feature vector using CNN and determining the parameter indicating a similarity between the test feature vector and an enrolled feature vector in [0063-0067].)

Claim 15 is rejected based upon similar rationale as Claim 6.
Claim 16 is rejected based upon similar rationale as Claim 7.
Claim 17 is rejected based upon similar rationale as Claim 8.
Claim 18 is rejected based upon similar rationale as Claim 9.
Claim 19 recites similar limitations as claim 1 but in a system form and a server/client system (Othman, [0043, 0048]. Therefore, the same rationale used for claim 1 is applied.

As to Claim 20, Othman in view of Cheng and Dai teaches the system of claim 19, further comprising additional instructions that are executable by the one or more processors to:
extract the set of verification image features from the verification image (Othman discloses “Features from this biometric are extracted just like in the enrollment phase to obtain a current biometric identifier” in [0052]);
obtain an enrollment image; and extract the set of enrollment image features from the enrollment image (Othman, [0052, 0078]).

As to Claim 21, Othman in view of Cheng and Dai teaches the computer-readable medium 1, wherein the convolutional neural network, the set of verification complex-response layers, and the set of enrollment complex-response layers are trained by backpropagation to determine whether the verification image matches the enrollment image (Lee discloses processing the test feature vector from test complex-response layer and the enrolled feature vector from enrollment complex-response layer using CNN and determining the parameter indicating a similarity between the test feature vector and an enrolled feature vector in [0063-0067]. Cheng further discloses “” in [0013].)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Othman in view of Cheng, Dai and Ackerman et al. (US 2020/0143163).
Claim 10 recites similar limitations as claim 1 but in a left-eye and right eye enrollment/verification image form. Ackerman further discloses “the at least one probe image can include iris biometric data associated with left and right irises of the subject… both the left and right irises can be analyzed relative to respective left and right iris enrollment images” in [0015]; “independent (or simultaneous) matching of the left and right iris probe images can be performed to the respective first and second optimized orders” in [0023]. The motivation of the combination of Othman with the teaching of Ackerman is that both left and right irises of the subject can be analyzed relative to the corresponding left and right iris enrollment data, rather than authenticating the subject based on biometric matching of a single iris (e.g., a left iris) (Ackerman, [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Othman, Cheng and Dai with the teaching of Ackerman so that both left and right irises of the subject can be analyzed relative to the corresponding left and right iris enrollment data, rather than authenticating the subject based on biometric matching of a single iris (e.g., a left iris) (Ackerman, [0063]).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Othman in view of Cheng, Dai and Lee et al. (US 2020/0210556).
As to Claim 13, Othman in view of Cheng and Dai teaches the computing device of claim 12/ The combination of Lee further teaches wherein the computing device comprises a head-mounted mixed reality device, and wherein the action comprises loading a user model corresponding to a user of the computing device (Othman discloses “devices such as laptops, tablets and smartphones operated by users” in [0043] and matching threshold in [0132]. Cheng also teaches a wearable device in [0093]. Lee further teaches loading a user model in Fig 1.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Othman, Cheng and Dai with the teaching of Lee so that each of the feature extractor and comparator may be implemented as a neural network on an appropriate hardware to perform the user verification (Lee, [0059]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEIMING HE/
Primary Examiner, Art Unit 2612